Citation Nr: 1418226	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1958 to May 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is currently under the jurisdiction of the St. Petersburg, Florida RO.  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  After the hearing, VA received additional evidence (private treatment report and opinion) with a waiver of RO initial consideration.

The Veteran had been represented by The American Legion; however, he revoked his designation of them as his representative, and appointed Disabled American Veterans (DAV) to replace them.  See July 2012 VA Forms 21-22, Appointment of Veterans Service Organization as Claimant's Representative.


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune, North Carolina from November 1959 to May 1961.

2.  It is reasonably shown that the Veteran's CLL is related to his exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

Service connection for CLL is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, as service connection for CLL is being granted, there is no reason to belabor the impact of the VCAA on the matter (or to engage in any detailed discussion of the adequacy of the notice that was provided at the hearing before the undersigned.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability that is due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran's service personnel records show that he served at Camp Lejeune in North Carolina from November 1959 to May 1961.  

CLL was not manifested during service or within one year following the Veteran's discharge from active duty.

Private treatment records show that in November 2006 the Veteran was found to have an elevated white blood cell count; early stage CLL was suspected.  Later records show a diagnosis of, and treatment for, low-grade lymphoma/leukemia.  

A VA Compensation and Pension Service VA Fast Letter (11-03 -revised January 28, 2013) acknowledges that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene, perchloroethylene (PCE) and trichloroethylene (TCE).  A VA Training Letter (11-03 -revised November 2011) notes that in 2009 the National Academy of Sciences' National Research Council (NRC) published "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects".  This report includes a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases (to include adult leukemia) were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure,.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence."  The NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so."  

On December 2011 VA examination (by a family practitioner) CLL was diagnosed; the examiner opined that the Veteran's CLL is less likely than not incurred in service because "CLL has not been causally related to Camp Lejeune water contamination.  There is only 'limited or suggestive' evidence of association not meeting the level of causation."  In a January 2012 addendum, the examiner noted that the Veteran had no family history of leukemia, pre or post-service carcinogen exposure, or other occupational exposure (i.e., no other known risk factors)..  

In a January 2012 advisory opinion, a Veterans Service Center Manager recommended denial of the Veteran's claim "[b]ased on a lack of medical evidence showing a link between the exposure and the veteran's CLL."  
An April 2012 treatment report from P. W. Gonter, M.D., the Veteran's oncologist, notes he had "low-grade lymphoma/leukemia with excellent response to chemotheraphy."  It also notes his service at Camp Lejeune which "had a substantial elevation amount benzene in the water" and includes the opinion that "[i]t is well known that benzene can induce hematological malignancies and I think it is reasonable to conclude that this exposure to a high level of benzene may have an influencing effect on development of leukemia/lymphoma."  

There are conflicting medical opinions regarding a nexus between the Veteran's CLL and his acknowledged exposure to contaminants in the water supply where he was stationed in service.  The VA examiner's opinion (by a family practitioner) against the claim concedes there may be a nexus, but observes that the evidence of such has not yet reached "the level of causation".  The private provider's opinion (supporting the claim) is by a specialist in the specific medical field (an oncologist); cites to the state of medical knowledge ("it is known that benzene can influence hematological malignancies"); and is by a provider who (like the VA examiner) exhibits familiarity with the factual record.'  The Board finds that it is competent and probative evidence in the matter at hand.  Comparing the evidence for and against the Veteran's claim, the Board finds it in equipoise.  Resolving reasonable doubt in the Veteran's favor, as required (see38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that the requirements for establishing service connection are met; service connection for CLL is warranted.


ORDER

Service connection for CLL is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


